IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THEODORE WILLBRIGHT,                    NOT FINAL UNTIL TIME EXPIRES TO
et al.,                                 FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D16-2512
v.

PHH MORTGAGE CORP.,

     Respondent.
___________________________/

Opinion filed July 21, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Sean A. Espenship of Espenship, Schlax & Albee, Jacksonville, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.